Case 3:20-cv-12129-RHC-RSW ECF No. 29 filed 09/09/20               PageID.601        Page 1 of 14




                     UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION
 ______________________________________________________________________

 LEIGH REED-PRATT,

                      Plaintiff,
 v.
                                                          Case No. 20-12129
 JANICE WINFREY,
 DETROIT ELECTION COMMISSION,
 and DETROIT DEPARTMENT OF ELECTIONS,

                 Defendants.
 ________________________________/

  OPINION AND ORDER DISMISSING WITHOUT PREJUDICE PLAINTIFF’S STATE
  CLAIMS, STAYING PLAINTIFF’S FEDERAL CLAIM, AND DENYING PLAINTIFF’S
           EMERGENCY MOTION FOR LEAVE TO FILE REPLY BRIEF

        Plaintiff Leigh Reed-Pratt brings this action for alleged violations of her

 procedural and substantive due process rights, as well as claims for a declaratory

 judgment and a writ of mandamus pursuant to Michigan law. (ECF No. 1, PageID.4-20.)

 She alleges Defendants have mailed, and plan to continue to mail, unsolicited absentee

 voter applications to voters in Detroit contrary to state law. (Id., PageID.6-7.)

        Plaintiff moved for a temporary restraining order and a preliminary injunction.

 (ECF No 2.) On August 11, 2020, the court denied Plaintiff’s motion for a temporary

 restraining order. (ECF No. 8.) Then, on August 17, 2020, the court ordered Plaintiff to

 show cause why the court should not decline to exercise supplemental jurisdiction over

 her state law claims. (ECF No. 22, PageID.363.) The court ordered Plaintiff to show

 cause on August 19, 2020, why the entire case should not be stayed or dismissed

 without prejudice pursuant to issues of comity, federalism, and abstention. (ECF No. 24,
Case 3:20-cv-12129-RHC-RSW ECF No. 29 filed 09/09/20                  PageID.602    Page 2 of 14




 PageID.403.) Consideration of Plaintiff’s motion for a preliminary injunction was

 adjourned without date. (Id., PageID.403-04.)

        Plaintiff responded to the show cause orders. (ECF Nos. 25, 27.) Defendants

 then filed a responsive brief. (ECF No. 27.) After briefing was complete, Plaintiff filed an

 “Emergency Motion for Leave to File [a] Reply Brief.” (ECF No. 28.)

        The court has reviewed the record and does not find a hearing to be necessary.

 E.D. Mich. L.R. 7.1(f)(2). For the reasons provided below, the court will dismiss

 Plaintiff’s state claims without prejudice, stay Plaintiff’s federal claim, and deny the

 motion for leave to file a reply brief.

                                           I. DISCUSSION

        The court will first address the court’s jurisdiction over Plaintiff’s state law claims.

 It will then turn to an analysis of the Colorado River abstention doctrine. Finally, the

 court will address Plaintiff’s motion for leave to file a reply brief.

            A. Supplemental Jurisdiction Over Plaintiff’s State Law Claims

        Plaintiff states that she does not oppose the court declining supplemental

 jurisdiction and “supports the immediate dismissal without prejudice” of her state law

 claims. (ECF No. 25, PageID.406.)

        Even if Plaintiff had not agreed to dismiss her state law claims, the court would

 nonetheless decline to exercise supplemental jurisdiction. 28 U.S.C. § 1367(c).

 Plaintiff’s state law claims present complex questions of state law that impact election

 procedures for a major state-run election. She asks the court for a declaratory judgment

 that Defendants violated Michigan law by mailing unsolicited absentee ballot

 applications for the August primary election, (ECF No. 19, PageID.337.), and requests



                                                 2
Case 3:20-cv-12129-RHC-RSW ECF No. 29 filed 09/09/20                PageID.603     Page 3 of 14




 that the court order Defendants to refrain from mailing unsolicited absentee ballot

 applications for the November general election. (Id., PageID.337, 341.) Plaintiff supports

 her claims with Michigan statute and a 2007 decision from the Michigan Court of

 Appeals, Taylor v Currie, which held that a Detroit City Clerk could not mail unsolicited

 absentee ballot applications to voters. 277 Mich. App. 85, 743 N.W.2d 571, 578 (2007).

 Since that decision, Michigan has approved constitutional amendments expanding the

 opportunities for absentee voting. See Mich. Const. art. II, § 4. The state has also

 experienced the outbreak of the Coronavirus Disease (“COVID-19”) which may impact

 the scope of the government’s authority. See Mich. Exec. Order No. 2020-27 (2020)

 (Michigan executive order setting absentee voting procedures during the outbreak of

 COVID-19). Given the substantial and unresolved questions of state law at issue,

 Plaintiff’s claims “raise[] . . . novel or complex issue[s] of state law,” 28 U.S.C. § 1367(c),

 and the exercise of supplemental jurisdiction is not warranted.

        Plaintiff’s state law claims (Count II and Count III) will be dismissed without

 prejudice.

                               B. Colorado River Abstention

        In Colorado River Water Conservation District v. United States, the Supreme

 Court held that federal courts may abstain from hearing a case solely because similar

 pending state court litigation exists. 424 U.S. 800, 817 (1976); accord Romine v.

 Compuserve Corp., 160 F.3d 337, 339-41 (6th Cir. 1998). “[D]espite the virtually

 unflagging obligation of the federal courts to exercise the jurisdiction given them, . . .

 considerations of judicial economy and federal-state comity may justify abstention in




                                               3
Case 3:20-cv-12129-RHC-RSW ECF No. 29 filed 09/09/20               PageID.604      Page 4 of 14




 situations involving the contemporaneous exercise of jurisdiction by state and federal

 courts.” Romine, 160 F.3d at 339 (quotation removed).

        To abstain from exercising jurisdiction, a state court action must be “parallel.” Id.

 at 340; accord Baskin v. Bath Tp. Bd. of Zoning Appeals, 15 F.3d 569, 571-72 (6th Cir.

 1994). If state proceedings are parallel, eight factors must weigh in favor of abstention.

 PaineWebber, Inc. v. Cohen, 276 F.3d 197, 206-07 (6th Cir. 2001); accord Great Earth

 Cos. v. Simons, 288 F.3d 878, 886 (6th Cir. 2002).

        With Plaintiff’s state claims dismissed, only her claim under procedural and

 substantive due process (Count I) remains. That claim is closely tied to state law.

 Plaintiff’s complaint states that Defendants violated her constitutional rights because

 “Mich. Const. . . . art. 2, § 4(1)(g) and Mich. Comp. Laws § 168.759(4) [require that] the

 registered voter . . . first request . . . an absentee voter application”, (ECF No. 19,

 PageID.329, ¶ 33.); she also cites Taylor v. Currie, 743 N.W.2d 571. (ECF No. 19,

 PageID.326, ¶ 21.) In fact, Plaintiff explicitly alleges that Defendants “denied . . . her

 due process rights by denying . . . her state constitutional and statutory rights to choose

 whether to request . . . an absentee voter application.” (Id., PageID.331, ¶ 41.) Further,

 as Plaintiff asserts in her motion for a preliminary injunction, state law will determine

 whether she had a constitutionally protected interest, sufficient to allege valid procedural

 and substantive due process violations, in not receiving an absentee ballot application.

 EJS Props., LLC v. City of Toledo, 698 F.3d 845, 855 (6th Cir. 2012) (“Whether a

 person has a ‘property’ interest [under due process] is traditionally a question of state

 law.”); accord Silver v. Franklin Tp. Bd. of Zoning Appeals, 966 F.2d 1031, 1036 (6th

 Cir. 1992). (ECF No. 2, PageID.37, 44-45, Plaintiff’s Motion for Temporary Restraining



                                               4
Case 3:20-cv-12129-RHC-RSW ECF No. 29 filed 09/09/20                PageID.605     Page 5 of 14




 Order and Preliminary Injunction (“Mich. Const. . . . art. 2, § 4(1)(g) and Mich. Comp.

 Laws §168.759(5) establish a legitimate entitlement for Plaintiff to have the right to

 request . . . an absentee ballot application.”).)

        In a related case, Robert Davis, who filed an affidavit in support of Plaintiff in this

 case, 1 (ECF No. 10), has sought criminal contempt and a declaratory judgment in

 Wayne County Circuit Court against Defendants for violating Michigan law and Taylor v.

 Currie by mailing unsolicited absentee ballot applications. (ECF No. 27-6, PageID.553-

 565.) He requested an injunction to prevent Defendants from mailing absentee ballot

 applications for the November general elections. (Id., PageID.558.)

        Davis moved for an order to show cause why Defendants should not be held in

 criminal contempt, (ECF No. 27-5, PageID.551); Plaintiff did the same in this case. 2

 (ECF No. 12.) Davis’s motion was denied by Wayne County Circuit Court on July 10,

 2020. (ECF No. 27-5, PageID.551.) The state court reasoned that “to the extent [Davis]

 suggests Defendant Winfrey unlawfully distributed absentee ballots, [Davis’s]

 allegations lack merit, in light of [a] Michigan Court of Claims’ ruling upholding the

 Michigan Secretary of State’s authority to mail absentee ballot applications to all

 registered voters.” (Id.) The complaint was dismissed on July 24, 2020, and Davis

 appealed to the Michigan Court of Appeals. (ECF No. 27-7, PageID.568-70.) The case



 1      Plaintiff for her part filed an affidavit to support Davis in a case filed by his
 corporate entity in Wayne County Circuit Court, also against Defendants, alleging
 Defendants illegally mailed absentee ballot applications. (ECF No. 27-4.) That case was
 voluntarily dismissed on August 14, 2020. (ECF No. 18-1.)
 2       The court denied Plaintiff’s motion to show cause on August 13, 2020, reasoning
 that “there [was] no justification shown for the court to immediately burden Defendants
 with a requirement to come forward to show cause, shortcutting procedural protections
 afforded to all litigants.” (ECF No. 17, PageID.304.)
                                               5
Case 3:20-cv-12129-RHC-RSW ECF No. 29 filed 09/09/20                 PageID.606     Page 6 of 14




 is currently before the Michigan Court of Appeals. Davis v. Wayne Cnty. Election

 Comm’n, Case No. 354315 (Mich. Ct. App.).

 1. Whether the Federal and State Suits are Parallel

          Plaintiff’s federal claim is parallel to Davis’s case before the Michigan Court of

 Appeals. “Exact parallelism is not required; it is enough if the two proceedings are

 substantially similar.” Romine, 160 F.3d at 340 (quotation removed); accord Bates v.

 Van Buren Tp., 122 F. App’x 803, 806 (6th Cir. 2004). “Where . . . the parties are

 substantially similar and . . . [the claims] are predicated on the same allegations as to

 the same material facts . . . the actions must be considered ‘parallel.’” Romine, 160 F.3d

 at 340; accord Healthcare Co. v. Upward Mobility, Inc., 784 F. App’x 390, 394 (6th Cir.

 2019).

          Here, Plaintiff is bringing claims against the same Defendants in the Davis action.

 (ECF No. 27-6, PageID.552.) She is alleging the same material facts as Davis, i.e., that

 Defendants mailed unsolicited absentee ballot applications, (ECF No. 19, PageID.325-

 26, ¶¶ 18-20; ECF No. 27-6, PageID.553-64.), and asserts the same legal conclusions,

 i.e., that Defendants violated Michigan law and Taylor v. Currie. (Id., PageID.326, ¶ 21,

 PageID.329, ¶¶ 33-34; ECF No. 27-6, PageID.553-64)

          It is of no material significance that Plaintiff brings her claims under federal due

 process while Davis brings his claims openly under state law. Healthcare Co., 784 F.

 App’x at 394 (“Parallelism does not require identical causes of action in the state and

 federal lawsuits.”); Romine, 160 F.3d at 340 (“Exact parallelism is not required.”).

 Plaintiff predicates her claims on the contention that Defendants’ actions are illegal

 under state law and uses the same laws and precedent that Davis relies on in his



                                                 6
Case 3:20-cv-12129-RHC-RSW ECF No. 29 filed 09/09/20                 PageID.607       Page 7 of 14




 action. (ECF No. 19, PageID.326, ¶ 21, PageID.329, ¶ 33, PageID.331, ¶ 41; ECF No.

 2, PageID.37, 44-45; ECF No. 27-6, PageID.553-64.) A finding in state court that

 Defendants did not violate state law would defeat Plaintiff’s federal claim on its own

 terms, and a state court decision would resolve the material legal issues of this case.

 (ECF No. 19, PageID.331, ¶ 41; ECF No. 2, PageID.37, 44-45.) Plaintiff is simply

 rearranging Davis’s state claims, and her own state claims, under the canopy of due

 process. She cannot now argue that these nearly identical lawsuits are not at least

 “substantially similar.” Romine, 160 F.3d at 340.

        Additionally, the fact that Davis is the plaintiff in state court while Plaintiff brings

 her claim in this court does not alter the analysis. Plaintiff and Davis have cooperated

 with each other to file various lawsuits challenging the unsolicited mailing of absentee

 voter applications. (ECF No. 10; ECF No. 27-4.) Curiously, although not a determinative

 factor, Plaintiff’s and Davis’s court filings are all composed with a very similar writing

 style and tone, and familiar language, leading to the impression that they were authored

 by the same person(s). (Compare ECF No. 27-6, and, ECF No. 27-7, PageID.568-69,

 with, ECF Nos. 18-19.) Defendants are named in Davis’s suit, and a nominal difference

 in plaintiffs does not undermine the parallelism of the federal and state suits. Preferred

 Care of Del., Inc. v. VanArsdale, 676 F. App’x 388, 394 (6th Cir. 2017) (“Even if . . . the

 state suit includes parties . . . beyond those in the federal suit, this court has

 nonetheless held that such differences will not upset an otherwise substantial symmetry

 between a federal and state action.”); accord Healthcare Co., 784 F. App’x at 395.




                                                7
Case 3:20-cv-12129-RHC-RSW ECF No. 29 filed 09/09/20               PageID.608     Page 8 of 14




 2. Whether the Balancing of Eight Factors Supports Abstention

        With the two actions being parallel, the court will weigh eight factors to determine

 if abstention is appropriate:

        (1) whether the state court has assumed jurisdiction over any res or
        property;

        (2) whether the federal forum is less convenient to the parties;

        (3) avoidance of piecemeal litigation;

        (4) the order in which jurisdiction was obtained;

        (5) whether the source of governing law is state or federal;

        (6) the adequacy of the state court action to protect the federal plaintiff's
        rights;

        (7) the relative progress of the state and federal proceedings; and

        (8) the presence or absence of concurrent jurisdiction.

 Cohen, 276 F.3d at 206 (quotation removed). The court finds these factors weigh in

 favor of abstention.

        The first two factors are “irrelevant, as the case did not involve jurisdiction over

 any res or property and the federal and state forums were equally convenient.” Great

 Earth Cos., 288 F.3d at 886. Davis’s case is being litigated in Wayne County Circuit

 Court and the Michigan Court of Appeals; this case is in the U.S. District Court for the

 Eastern District of Michigan. In either proceeding, hearings will likely be conducted

 electronically.

        The third factor, the avoidance of piecemeal litigation, “was paramount in

 Colorado River itself.” Moses H. Cone Mem’l Hosp. v. Mercury Constr. Corp., 460 U.S.

 1, 19 (1983). “Piecemeal litigation occurs when different courts adjudicate the identical



                                               8
Case 3:20-cv-12129-RHC-RSW ECF No. 29 filed 09/09/20                PageID.609     Page 9 of 14




 issue, thereby duplicating judicial effort and potentially rendering conflicting results.”

 Romine, 160 F.3d at 341.

        This factor weighs strongly in favor of abstention. Plaintiff and Davis are litigating

 identical issues: whether Defendants’ mailing of unsolicited absentee ballot applications

 violates Michigan’s statute, constitution, and precedents. (ECF No. 19, PageID.325-26,

 ¶¶ 18-21, PageID.329, ¶¶ 33-34; ECF No. 2, PageID.37, 44-45; ECF No. 27-6,

 PageID.553-64.) Plaintiff’s due process claims merely restate Michigan legal issues in a

 federal cause of action, and a determination of the state law issues will determine the

 viability of Plaintiff’s federal claims. (ECF No. 19, PageID.325-26, ¶¶ 18-21,

 PageID.329, ¶¶ 33-34; ECF No. 2, PageID.37, 44-45; ECF No. 27-6, PageID.553-64.)

 Yet by allowing Plaintiff to litigate her case, and especially if the court were to decide

 her motion for a preliminary injunction, the court would duplicate the efforts of state

 courts and risk conflicting orders. The Michigan Court of Appeals is currently reviewing

 Davis’s case and may issue an order affirming dismissal of Davis’s claims or enjoining

 Defendants from mailing unsolicited absentee ballot applications. Davis, Case No.

 354315. There would be little further need for this action, and if any need existed,

 Plaintiff could continue this litigation after the state case is complete.

        Plaintiff and Davis have worked together to file several lawsuits in state and

 federal court. (ECF No. 10; ECF No. 27-4.) Allowing Plaintiff to continue here while

 Davis appeals in state court, providing a proverbial “second bite of the apple,” would

 undermine just adjudication and fairness to Defendants. “The legitimacy of the court

 system in the eyes of the public and fairness to the individual litigants . . . are




                                                9
Case 3:20-cv-12129-RHC-RSW ECF No. 29 filed 09/09/20               PageID.610     Page 10 of 14




 endangered by duplicative suits that are the product of gamemanship or that result in

 conflicting adjudications.” Romine, 160 F.3d at 341.

        The order in which jurisdiction was obtained, the fourth factor of Colorado River

 analysis, supports abstention. Davis filed his case in Wayne County Circuit Court on

 July 8, 2020. The case was dismissed July 24, 2020, (ECF No. 27-7), and it has been

 before the Michigan Court of Appeals since then. This case was initiated on August 9,

 2020. (ECF No. 1.) Given that the general election will be held on November 3, 2020

 (absentee ballots will be submitted weeks before then), and both Plaintiff and Davis

 seek immediate injunctive relief against Defendants, a month’s delay is considerable.

        The source of law in this case, the fifth Colorado River factor, is facially federal.

 However, Plaintiff’s federal claim is premised on the state issues Davis is currently

 litigating in state court. (ECF No. 19, PageID.325-26, ¶¶ 18-21, PageID.329, ¶¶ 33-34;

 ECF No. 2, PageID.37, 44-45; ECF No. 27-6, PageID.553-64.) Plaintiff explicitly styles

 her due process claims on the theory Defendants violated state law and deprived her of

 a state “entitlement.” (ECF No. 19, PageID.325-26, ¶¶ 18-21, PageID.329, ¶¶ 33-34;

 ECF No. 2, PageID.37, 44-45.) In a sense, Plaintiff invites this court to resolve whether

 Defendants’ actions are illegal under state law, the central question at issue in the state

 court litigation and this action, in order to adjudicate a tangential due process claim.

        In addition, “the source-of-law factor has less significance where the federal

 courts' jurisdiction to enforce the statutory rights in question is concurrent with that of

 the state courts,” the eighth factor. Romine, 160 F.3d at 342 (quoting Moses H., 460

 U.S. at 25). Michigan courts are fully capable of hearing a federal due process claim,

 e.g., Bonner v. City of Brighton, 495 Mich. 209, 848 N.W.2d 380 (2014), and in this case



                                               10
Case 3:20-cv-12129-RHC-RSW ECF No. 29 filed 09/09/20              PageID.611      Page 11 of 14




 state courts are better qualified given that the claims present complex and significant

 questions of state law. (ECF No. 19, PageID.325-26, ¶¶ 18-21, PageID.329, ¶¶ 33-34;

 ECF No. 2, PageID.37, 44-45.)

        Michigan courts are also capable of protecting Plaintiff’s rights, the sixth

 Colorado River factor. Plaintiff’s claims here are predicated on state law, and if Davis is

 successful, he may achieve the injunctive relief that Plaintiff also seeks. (ECF No. 19,

 PageID.325-26, ¶¶ 18-21, PageID.329, ¶¶ 33-34; ECF No. 2, PageID.37, 44-45; ECF

 No. 27-6, PageID.553-64.) A ruling from Michigan courts would also definitively

 determine whether Plaintiff presents a facially viable federal claim. Given that state law

 predominates the legal questions of this case, adjudication in state court provides

 adequate protection for the harms Plaintiff allegedly experienced.

        Finally, the progress of the proceedings, factor number seven, weighs strongly in

 favor of abstention. No discovery has taken place in this case; the court has not

 reviewed the merits of the claims or Plaintiff’s motion for preliminary injunction. In state

 court, Davis’s claims have already been dismissed and an appellate court is in the

 process of review. Davis, Case No. 354315. (ECF No. 27-7, PageID.568-70.) State

 court litigation has advanced much further and is more matured than this action.

        Although abstention is “narrow exception” to the court’s duty to exercise its

 jurisdiction, this case presents extraordinary circumstances. RSM Richter, Inc. v. Behr

 Am., Inc., 729 F.3d 553, 557 (6th Cir. 2013). Plaintiff’s federal claim is predicated on

 state law, asserts complex and potentially significant state law theories, and seeks to

 enjoin state officials before a major state-run election. Litigation in state court would




                                              11
Case 3:20-cv-12129-RHC-RSW ECF No. 29 filed 09/09/20              PageID.612      Page 12 of 14




 resolve the central issues in this case and is well advanced. Thus, the court will abstain

 from adjudicating Plaintiff’s due process claim (Count I).

 3. Whether the Court Should Stay or Dismiss the Case

        Plaintiff argues that, if the court finds abstention warranted, the case should be

 stayed and not dismissed. (ECF No. 26, PageID.413-14.) Defendants assert that the

 case should be dismissed. (ECF No. 27, PageID.504.)

        The court can dismiss an action when Colorado River applies. The Supreme

 Court affirmed dismissal of the complaint in Colorado River, 424 U.S. at 820-21, and

 has stated that the use of a stay or dismissal is little different. Moses H., 460 U.S. at 28

 (“We can say, however, that a stay is as much a refusal to exercise federal jurisdiction

 as a dismissal.”). The Sixth Circuit has affirmed dismissal under Colorado River on

 several occasions. E.g., White v. Morris, 972 F.2d 350 (Table), at *2 (6th Cir. Aug. 6,

 1992); Preston v. Eriksen, 106 F.3d 401 (Table), at *4 (Jan. 14, 1997).

        However, the Sixth Circuit has held that the “best way to effectuate Colorado

 River abstention” is through a stay, not dismissal. Bates, 122 F. App’x at 809. A

 dismissal would impose additional costs on the plaintiff if he or she seeks to refile; a

 stay, by contrast, does not impose additional burdens on the court. Id. Courts in this

 district have described a stay as the “preferred course of action.” Taylor v. Campanelli,

 29 F. Supp. 3d 972, 981 (E.D. Mich. 2014) (Cox, J.) (quoting Timeco Mach. Works v. S

 & M Machinery Sales Corp., 2014 WL 1308511, at *4 (E.D. Mich. Mar. 31, 2014)

 (Rosen, J.)).

        Thus, although the court has the authority to dismiss Plaintiff’s complaint, it will

 stay Plaintiff’s federal claim. Davis’s case will resolve whether Defendants violated state



                                              12
Case 3:20-cv-12129-RHC-RSW ECF No. 29 filed 09/09/20               PageID.613    Page 13 of 14




 law and whether they should be enjoined from mailing absentee ballot applications for

 the November general election. (ECF No. 27-6, PageID.553-65.) Plaintiff’s claims and

 her request for an injunction will be resolved by the state court litigation, and she can

 move to lift the stay after the state litigation is complete if needed.

                   C. Plaintiff’s Motion for Leave to File a Reply Brief

        In its orders to show cause, the court stated that “no reply brief shall be

 presented.” (ECF No. 22, PageID.363; ECF 24, PageID.403.) Plaintiff moves to file a

 reply brief, arguing that cases before the Michigan Court of Claims, brought by Robert

 Davis against the Michigan Secretary of State, are not parallel to this action. (ECF No.

 28, PageID.578-85.) Plaintiff requests an additional five pages to “argue[] in greater

 detail [those] legal arguments.” (Id., PageID.585.)

        First, Plaintiff’s motion for leave includes eight pages of substantive legal

 arguments against abstention. (Id., PageID.578-85.) The court does not believe an

 additional five pages is necessary. What is more, local rules state that “[t]he text of a

 reply brief, including footnotes and signatures, may not exceed 7 pages.” E.D. Mich.

 L.R. 7.1(d)(3)(B).

        Second and more importantly, Plaintiff’s motion and her proposed reply do not

 discuss Davis’s case before the Michigan Court of Appeals that challenges Defendants’

 mailing of unsolicited absentee ballot applications. Davis, Case No. 354315. That case

 independently justifies abstention. See supra Section I.B. A reply brief is unnecessary

 and Plaintiff’s motion will be denied.




                                               13
Case 3:20-cv-12129-RHC-RSW ECF No. 29 filed 09/09/20                            PageID.614         Page 14 of 14




                                             II. CONCLUSION

         This case presents novel and complex state law issues. The court will decline

 supplemental jurisdiction over Plaintiff’s state claims and will stay her federal claim

 under the Colorado River doctrine. The predominant legal issues in this case will be

 resolved in pending state court litigation. Accordingly,

         IT IS ORDERED that Plaintiff’s state law claims (Count II and Count III) are

 DISMISSED WITHOUT PREJUDICE.

         IT IS FURTHER ORDERED the Plaintiff’s federal claim (Count I) is STAYED

 pending further order from the court.

         Finally, Plaintiff’s “Emergency Motion for Leave to File [a] Reply Brief” (ECF No.

 28) is DENIED.

                                                              s/Robert H. Cleland                            /
                                                              ROBERT H. CLELAND
                                                              UNITED STATES DISTRICT JUDGE
 Dated: September 9, 2020

 I hereby certify that a copy of the foregoing document was mailed to counsel of record
 on this date, September 9, 2020, by electronic and/or ordinary mail.

                                                               s/Lisa Wagner                                 /
                                                               Case Manager and Deputy Clerk
                                                               (810) 292-6522
 S:\Cleland\Cleland\JUDGE'S DESK\C2 ORDERS\20-12129.REED-
 PRATT.OpinionDismissingStateClaimsStayingFederalClaimandDenyingEmergencyMotionforLeave.RHC.RMK.2.docx




                                                        14
